DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 18, 2019 are accepted. 

Specification
	The specification filed March 18, 2019 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5, 6, 8, 10-12, 14, 16, 18-20 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karame US 11,018,858 B2.
As per claims 1, 22 and 25, Karame teaches a method performed by a key server for facilitating access to a file by a client device and other parties, the method comprising: 
receiving, from the client device, an indication of a requested file [column 5, line 65-column 6, line 36]; 
identifying an ordered grouping of files (i.e., indexed data file chunks) to which the requested file belongs on a storage server [column 5, line 65-column 6, line 36]; 
determining an index of the requested file within the grouping [column 6, line 51-column 7, line 36]; 
determining an instruction for the storage server to perform an obfuscating operation [column 6, line 51-column 7, line 36];
transmitting the instruction for the storage server to perform an obfuscating operation to the storage server [column 6, line 51-column 7, line 36]; 
instructing the storage server to transmit the grouping of files to the client device [column 6, line 51-column 7, line 36]; and
transmitting the index to the client device [column 6, line 51-column 7, line 36]. 

receiving, from a key server, an identification of a grouping of files (i.e., indexed data file chunks) and an instruction to perform an obfuscating operation on the grouping of files [column 5, line 65-column 6, line 36]; 
retrieving the grouping of files from a data store of the storage server [column 6, line 51-column 7, line 36]; 
performing the obfuscating operation on the grouping of files [column 6, line 51-column 7, line 36]; and
transmitting the grouping of files to a client device [column 6, line 51-column 7, line 36]. 

As per claims 16 and 24, Karame teaches a method performed by a client device for accessing a file, the method comprising: 
requesting, from a key server, access to a requested file [column 5, line 65-column 6, line 36]; 
receiving, from the key server, an index and an instruction to perform an obfuscating operation [column 6, line 51-column 7, line 36]; 

retrieving the requested file from the ordered grouping of files at a location specified by the index [column 6, line 51-column 7, line 36]; 
performing the obfuscating operation on the ordered grouping of files [column 6, line 51-column 7, line 36]; and 
transmitting the obfuscated ordered grouping of files to the storage server [column 6, line 51-column 7, line 36]. 
As per claim 2, Karame further teaches the method wherein each file in the grouping of files is encrypted, the method further comprising: determining an encryption key to be used in decrypting the requested file and transmitting the encryption key to the client device [column 5, line 65-column 6, line 36]. 
As per claim 5, Karame further teaches the method further comprising: generating a re-encryption token to be applied to re-encrypt the requested file and transmitting the re-encryption token to the client device [column 5, line 65-column 6, line 36]. 
As per claim 6, Karame further teaches the method further comprising: retrieving a master encryption key previously stored for the requested file, transforming the master encryption key based on the re-encryption token and storing the transformed master encryption key for the requested file [column 5, line 65-column 6, line 36]. 

As per claim 11, Karame further teaches the method wherein: the data store includes a tree data structure storing a plurality of files, the identification of the grouping of files is an identification of a leaf node of the tree data structure, and retrieving the grouping of files comprises retrieving files stored on the tree between a root node and the identified leaf node of the tree data structure [column 5, line 65-column 6, line 36]. 
As per claim 12, Karame further teaches the method further comprising: receiving a modified version of the grouping of files from the client device and storing the modified version of the grouping of files in the data store in place of the grouping of files [column 5, line 65-column 6, line 36].
As per claim 14, Karame further teaches the method wherein: the respective files within the grouping of files are encrypted, the instruction to perform an obfuscating operation comprises a set of re-encryption tokens, and performing the obfuscating operation comprises re-encrypting respective files within the grouping of files based on corresponding re-encryption tokens of the set of re-encryption tokens [column 5, line 65-column 6, line 36].
 
As per claim 18, Karame further teaches the method wherein the requested file is encrypted in the ordered grouping of files, the method further comprising: receiving, from the 
As per claim 19, Karame further teaches the method  wherein: the instruction to perform an obfuscating operation comprises a set of re-encryption tokens, and performing the obfuscating operation comprises re-encrypting respective files within the ordered grouping of files based on corresponding re-encryption tokens of the set of re-encryption tokens [column 5, line 65-column 6, line 36]. 
As per claim 20, Karame further teaches the method further comprising: obtaining a modified version of the requested file; and inserting the modified version of the requested file into the ordered grouping prior to performing the obfuscating operation [column 5, line 65-column 6, line 36].
Allowable Subject Matter
Claims 3, 7, 9, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/             Primary Examiner, Art Unit 2435